F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      February 26, 2007
                                 TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                         Clerk of Court



U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,
                                                          No. 06-8066
                                                         (D. W yoming)
          v.
                                                   (D.C. No. 06-CR-33-02-B)
RIG O BER TO RO BLER O-M EJIA,

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before TACH A, Chief Circuit Judge, M URPHY, Circuit Judge, and
L UN G ST RU M , ** Chief District Judge.


      This matter is before the court on Rigoberto Roblero-M ejia’s response to

this court’s order to show cause. In the order to show cause, we noted Roblero-

M ejia pleaded guilty to a single count of illegal transportation of aliens in

violation of 8 U.S.C. § 1324(a)(1)(A)(ii), preserving his right to appeal the denial




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
        The Honorable John W . Lungstrum, Chief U.S. District Court Judge,
District of Kansas, sitting by designation.
of his motion to suppress. This court further noted that in denying Roblero-

M ejia’s motion to suppress, the district court relied upon two alternative, but

equally-sufficient, rationales: (1) the state trooper had inherent authority to

enforce federal immigration laws and probable cause existed to arrest Roblero-

M ejia for federal immigration violations; and (2) the state trooper had probable

cause to arrest Roblero-M ejia for violations of W yoming state law. Nevertheless,

a close reading of Roblero-M ejia’s brief on appeal reveals he only challenges the

district court’s conclusion that the state trooper had authority to enforce federal

immigration laws, thereby waiving review of the district court’s alternative

conclusion that the trooper had probable cause to arrest him for violations of

W yoming state law. State Farm Fire & Cas. Co. v. M hoon, 31 F.3d 979, 984 n.7

(10th Cir. 1994) (holding that failure to raise an issue in opening appellate brief

waives the issue). Finally, we noted in the show cause order that in like

circumstances, this court has held that relief on appeal is foreclosed. Berna v.

Chater, 101 F.3d 631, 633 (10th Cir. 1996). 1




      1
        W e further noted it could be argued that by proceeding to the merits of
Roblero-M ejia’s appeal, this court would be offering up an advisory opinion.
That is, even if this court were to rule in favor of Roblero-M ejia on the question
actually presented on appeal, it would not affect his rights because the district
court’s judgment is supported by an unchallenged, equally-sufficient rationale. Cf
Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (holding that “a federal court has
neither the power to render advisory opinions nor to decide questions that cannot
affect the rights of the litigants in the case before [it]” (quotation omitted)).

                                          -2-
      In his response to the order to show cause, Roblero-M ejia concedes he is

only appealing the district court’s conclusion that the W yoming Highway Patrol

Trooper was entitled to enforce federal immigration laws. According to Roblero-

M ejia, he is only appealing that issue because that is the real reason the W yoming

Highway Patrol Trooper detained him. As the Supreme Court has made clear,

however, an officer’s “subjective motivation is irrelevant” to the question of

whether a particular seizure was reasonable: “An action is ‘reasonable’ under the

Fourth Amendment, regardless of the individual officer’s state of mind, as long as

the circumstances, viewed objectively, justify the action.” Brigham City v. Stuart,

126 S. Ct. 1943, 1948 (2006) (rejecting the argument that the reasonableness of a

warrantless entry into a home turns upon the officer’s subjective motivation for

entering) (internal quotations and brackets omitted). Thus, the particular reasons

Trooper M rzny chose to detain Roblero-M ejia are irrelevant. Instead, the

question is whether, viewed objectively, an officer could have detained Roblero-

M ejia for violations of W yoming state law. Id.

      The district court specifically concluded the facts, viewed objectively,

demonstrated probable cause existed to detain Roblero-M ejia for violations of

W yoming state law. As Roblero-M ejia makes clear in his response to the order to

show cause, he does not challenge that conclusion. Thus, even if this court were

to rule in his favor on the question presented on appeal, he would not be entitled




                                         -3-
to relief because the district court’s judgment is supported by an alternative,

unchallenged justification. Berna, 101 F.3d at 633.

      For those reasons set out above, the order of the district court denying

Roblero-M ejia’s motion to suppress is AFFIRM ED. This matter is stricken from

the oral argument calendar and counsel are excused from attendance at oral

argument on Tuesday, M arch 6, 2007.

                                       ENTERED FOR THE COURT



                                       M ichael R. M urphy
                                       Circuit Judge




                                         -4-